Motion for a rule to shew cause why an information should not go against the defendant, a jtistice of the peace for Montgomery county, for oppression and misbehaviour in his office.
The court held, that where the attorney general, officially moves for the rule, it is of course to receive the motion, without any security being given for costs by the prosecutor; but where it is otherwise moved for, the party must enter into recognizance with proper sureties, if required, for payment of costs.
The charges made against the defendant were: — 1st, Issuing of process against the prosecutor for a debt at the suit of one John Young, when he knew that the matter had been heard before Henry Schütz, esq. another justice, who had given judgment thereon. 2d, Not issuing subpoenas at the instance of the prosecutor, nor appointing a day of hearing, though required so to do. 3d, Giving judgment by default against the prosecutor, when he knew he could not possibly attend.
On Mr. Prior’s appearance in pursuance of the rule to shew cause, the court resolved that they would not go upon the hearing until the oaths of the defendant and his witnesses were reduced to writing. The court form their opinion on the affidavits laid before them.
Upon a full investigation, it clearly appeared that the several charges made b}? Peter Re Gaux the prosecutor, were groundless and vexatious; whereupon the court discharged the rule, reprimanded Le Gaux for his conduct, and ordered him to pay the costs.